Order entered October 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01664-CR

                               LEMUEL MOSLEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F-1157352-I

                                          ORDER
       The Court GRANTS the State’s motion to extend time to file its appellate brief. The

State’s brief received on October 24, 2014 is ORDERED filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           PRESIDING JUSTICE